Citation Nr: 1101512	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to an initial compensable evaluation for 
residuals of a non-displaced fracture of the left fifth 
metacarpal.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A.  Supplemental Statement of the Case

In March 2005, the Veteran submitted claims of entitlement to 
service connection for residuals of a non-displaced fracture of 
the left fifth metacarpal, a left knee disorder, a right knee 
disorder, and a cervical spine disorder.  In May 2005, the 
Veteran submitted a claim of entitlement to a total rating based 
on individual unemployability (TDIU).  In October 2005, service 
connection was granted for residuals of a non-displaced fracture 
of the left fifth metacarpal and a noncompensable evaluation was 
assigned thereto, effective April 6, 2005.  Service connection 
was denied for a left knee disorder, a right knee disorder, and a 
cervical spine disorder, as was the Veteran's TDIU claim.  The 
Veteran submitted a notice of disagreement with the October 2005 
rating decision, seeking a compensable initial evaluation for his 
residuals of a non-displaced fracture of the left fifth 
metacarpal; service connection for a left knee disorder, a right 
knee disorder, and a cervical spine disorder; and TDIU.  In an 
April 2007 statement of the case, the October 2005 rating 
decision was confirmed and continued.  Thereafter, the Veteran 
submitted additional evidence largely concerning treatment for 
his service-connected posttraumatic stress disorder (PTSD) and a 
nonservice-connected lung disorder.  Among these records was also 
a February 18, 2008 computerized axial tomography scan that 
included the Veteran's head and neck.  The scan showed 
"symmetrically increased uptake in the tonsillar and 
submandibular region, likely benign."  Further, a March 25, 2008 
discharge summary demonstrated that the Veteran complained of 
chronic joint pain in the back of his left and right knee.  The 
Veteran perfected an appeal in June 2007 and the Veteran's claims 
were certified to the Board in October 2009.

In November 2010, the Veteran's representative asserted that the 
RO was required to issue a supplemental statement of the case 
because the Veteran submitted "new evidence including VA 
treatment records and private treatment records" following the 
April 2007 statement of the case and before certification of the 
issues to the Board.  The RO will issue a supplemental statement 
of the case when additional pertinent evidence is submitted after 
the statement of the case has been issued and before the claims 
are certified to the Board for appellate review.  38 C.F.R. 
§ 19.31 (2010).

Following the April 2007 statement of the case, the Veteran did 
not submit any additional pertinent evidence with respect to 
either his claim of entitlement to a compensable initial 
evaluation for his residuals of a non-displaced fracture of the 
left fifth metacarpal.  As such, the RO was not required to issue 
a supplemental statement of the case with respect to this issue.  
Id.

The evidence of record at the time of the April 2007 statement of 
the case demonstrated current diagnoses of a left knee disorder, 
a right knee disorder, and a neck disorder.  These claims were 
denied because the evidence of record did not demonstrate that 
the current disorders were incurred in, related to, or aggravated 
by the Veteran's active duty service on an event or injury 
therein.  See 38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303 (2010); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  The evidence submitted by 
the evidence after the April 2007 statement of the case did 
addressing the reasons for the denial and, thus, is not 
additional pertinent evidence.  38 C.F.R. § 19.31.  Consequently, 
the RO was not required to issue a supplemental statement of the 
case with respect to these three issues.

As mentioned above, the evidence submitted since the April 2007 
concerned treatment for the Veteran's service-connected PTSD and 
a nonservice-connected lung disorder.  This evidence included an 
October 2008 VA psychiatric examination wherein in the severity 
of his PTSD was assessed.  This examination, along with other 
evidence, served as the basis for granting an increase in the 
rating assigned to his service-connected PTSD from 70 percent to 
100 percent, effective March 10, 2008.  The Board finds that this 
additional evidence is pertinent to the Veteran's TDIU claim.  
Id.  Consequently, the RO was required to issue a supplemental 
statement of the case with respect to the Veteran's TDIU claim.

B.  Board Hearing

In June 2007, the Veteran submitted a substantive appeal wherein 
he requested a hearing before the Board.  A video hearing was 
subsequently scheduled for December 1, 2009, but the Veteran 
failed to appear and no request for postponement was received by 
the RO.  See 38 C.F.R. § 20.704 (2010).  In a November 2010 
brief, the Veteran's representative asserted that the Veteran did 
not appear for the Board hearing and did not earlier provide VA 
with good cause for said absence due to symptoms associated with 
the Veteran's service-connected PTSD, which has been assigned a 
total evaluation, effective March 10, 2008.  The Veteran's 
representative asserted that the Veteran's claims should be 
remanded in order to afford him a Board hearing.  The Board 
agrees.  

Accordingly, the case is remanded for the following action:

1.  The RO must re-adjudicate the Veteran's 
TDIU claim on appeal, taking into 
consideration any pertinent evidence 
submitted since the April 2007 statement of 
the case.  If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.

2.  The RO must then place the Veteran's name 
on the docket for a hearing at the RO before 
the Board, according to the date of his 
request for such a hearing.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

